Citation Nr: 1732411	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-09 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction (ED).

2.  Entitlement to service connection for cataracts.

3.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.  

4.  Entitlement to a rating in excess of 10 percent for carpal tunnel syndrome of the right upper extremity.

5.  Entitlement to a rating in excess of 10 percent for carpal tunnel syndrome of the left upper extremity.

6.  Entitlement to a rating in excess of 10 percent for diabetic neuropathy of the right lower extremity.

7.  Entitlement to a rating in excess of 10 percent for diabetic neuropathy of the left lower extremity.

(The issues seeking effective dates prior to August 20, 2002 for an award of service connection for ischemic heart disease and prior to April 6, 2004 for an award of a 60 percent rating for ischemic heart disease are the subjects of a separate decision.)


WITNESSES AT HEARINGS ON APPEAL

Appellant and A.T.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty for more than 20 years, including service during the Vietnam Era, prior to his retirement in April 1985.  These matters are before the Board of Veterans' Appeals (Board) on appeal from February and September 2010 rating decisions by the Jackson, Mississippi and Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Offices (RO).  In March 2014, a videoconference hearing was held before one of the undersigned; a transcript is in the record.  In April 2015, these matters were remanded for additional development of the record and/or to ensure due process.  In August 2016, the a videoconference hearing was held before another one of the undersigned; a transcript is in the record.  [The case is therefore being considered by a panel including the two of the undersigned who conducted hearings in the matter.  He was afforded the opportunity for a hearing before the other Member of the panel, but declined.]  The case is currently in the jurisdiction of the Jackson, Mississippi RO.

[The April 2015 Board decision also granted service connection for posttraumatic stress disorder resolving that matter.]

The issues of service connection for ED and cataracts and seeking increased ratings for carpal tunnel syndrome of each upper extremity and diabetic neuropathy of each lower extremity are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

The Veteran's diabetes requires insulin and a restricted diet, but is not shown to have required regulation of activities.  


CONCLUSION OF LAW

A rating in excess of 20 percent for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119 Diagnostic Code (Code) 7913 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a letter dated in July 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's VA medical records have been secured.  He was afforded VA examinations to assess the severity of his diabetes.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that a Veterans Law Judge who conducts a hearing to fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the August 2016 videoconference hearing, the presiding Member identified the issues and advised the Veteran of what is necessary to substantiate these claims.  A deficiency in the conduct of the hearing is not alleged.  

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

VA outpatient treatment records show that in February 2009, the plan was to start Insulin.  

On January 2010 VA diabetes examination, the Veteran stated that Insulin had been prescribed since his last VA examination.  He complained of increased urination.  He denied hypoglycemic or ketoacidotic episodes.  He was on a low carbohydrate and low salt diet.  His weight was stable and he denied any activity restrictions due to diabetes.  He saw his diabetic care provider every three months.  The diagnosis was diabetes mellitus, type 2, requiring Insulin.  

On June 2013 VA diabetes mellitus examination, it was noted that the Veteran was on Insulin.  He did not require regulation of activities as part of the medical management of diabetes.  He saw his diabetic care provider less than twice a month for episodes of ketoacidosis or hypoglycemic reactions.  There had been no episodes of ketoacidosis or hypoglycemia requiring hospitalization in the previous 12 months.  There was no progressive, unintentional weight loss or loss of strength attributable to diabetes mellitus.  The diagnosis was diabetes mellitus.  It was noted there were mild functional limitations with physical activity, and that it was less likely as not affecting sedentary work.  The examiner stated that the Veteran's diabetes mellitus did not impact on his ability to work.

On September 2015 VA diabetes mellitus examination, it was noted that the Veteran was on Insulin.  Regulation of activities was not required for medical management of diabetes.  He saw his diabetic care provider less than twice a month for episodes of ketoacidosis or hypoglycemic reactions.  There had been no episodes of ketoacidosis or hypoglycemia requiring hospitalization in the previous 12 months.  The diagnosis was diabetes mellitus, type II.  The examiner stated that the Veteran's diabetes did not impact on his ability to work. 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Reasonable doubt regarding the degree of disability is to be resolved in favor of the claimant, 38 C.F.R. § 4.3.  Functional impairment is to be assessed on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods, based on facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, warrants a 100 percent rating.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if evaluated separately.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  Note (1):  Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation; noncompensable complications are considered part of the diabetic process under Code 7913.  38 C.F.R. § 4.119, Code 7913.

Although the record confirms the Veteran takes Insulin and is on a restricted diet for diabetes, regulation of activities to manage the disease is not required, so as to warrant a 40 percent rating (as regulation of activities is what distinguishes the criteria for a 40 percent rating from those for a 20 percent rating).  During the June 2013 and September 2015 VA examinations, it was specifically noted that the Veteran's activities were not limited due to diabetes.  There is no evidence or allegation in the record that he has been hospitalized due to ketoacidosis or hypoglycemic reactions.  There is, therefore, no basis for assigning a higher rating.  

The Veteran has separate ratings (not at issue herein) for carpal tunnel syndrome of the upper extremities, and diabetic neuropathy of the lower extremities, as compensable complications of diabetes.  Service connection for ED and for cataracts claimed as complications of diabetes is addressed in the remand below. Further compensable complications have not been identified, or alleged.

Entitlement to an extraschedular rating for diabetes has not been specifically alleged, and is not raised by the record.   Likewise, the matter of entitlement to a total disability rating based on individual unemployability due to service-connected disability rating (TDIU) is not raised by the record in the context of the instant claim for increase (and TDIU has not been claimed).




ORDER

A rating in excess of 20 percent for diabetes mellitus is denied.


REMAND

The Veteran seeks service connection for ED and cataracts as complications of his  service-connected diabetes mellitus.  On September 2015 VA examination, he stated that around 2002-2003, he began to have difficulty attaining and maintaining an erection, and had ED diagnosed 2006.  The examiner opined that it was less likely than not that the Veteran's ED was aggravated beyond normal progression by a service-connected disability.  He noted that the Veteran had several risk factors for ED, including advancing age, hypertension, an elevated body mass index, coronary artery disease and diabetes mellitus.  He noted that since the Veteran had not made any attempt to treat ED, it was not possible to determine how much progression or aggravation of it had occurred beyond its natural progression.  He concluded that given the Veteran's risk factors for ED, it was less likely than not that either diabetes or ischemic heart disease, alone or together, had aggravated or permanently worsened his ED.  The opinion did not explain why diseases that are known risk factors for ED would not have contributed to cause ED (or cite to authority for attributing the Veteran's ED to natural progression).  Development for an adequate medical advisory opinion in this matter is necessary.

On January 2010 VA eye examination, it was noted that the Veteran had mild/moderate cataracts that were unrelated to his diabetes, but were age-related.  In August 2013, a VA optometrist opined that the Veteran's cataracts were at least as likely as not caused by or a result of his diabetes.  Following the August 2015 VA examination, the examiner stated that the Veteran did not have diabetic cataracts.  He stated that the Veteran had nuclear sclerosis in both eyes which was normal for his age.  The opinions leave unclear whether or not the Veteran has cataracts, and if so whether his diabetes was a factor in their development.  

Regarding the ratings for carpal tunnel syndrome, on September 2015 VA peripheral nerves examination, the Veteran stated he had no current symptoms.  During the August 2016 hearing, he challenged the findings recorded on that examination (indicating he did not so state).  

Similarly, regarding the ratings for diabetic neuropathy, the Veteran testified that the bottom of his feet burn.  In light of the assertions that the symptoms of carpal tunnel syndrome and diabetic neuropathy have increased in severity, a contemporaneous examination to assess the current status of the disabilities is necessary.

The case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the providers of all evaluations and treatment he has received for carpal tunnel syndrome and diabetic neuropathy since 2013, and to submit authorizations for VA to secure records of any such private evaluations or treatment.  The AOJ should secure for the record all outstanding records of the evaluations and treatment from the providers identified.  

2.  The AOJ should arrange for a genitourinary examination of the Veteran to ascertain the etiology of his ED.  The entire record should be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination and interview of the Veteran the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or higher probability) that the Veteran's ED was caused or aggravated (the opinion must address aggravation) by his service connected ischemic heart disease or diabetes mellitus.

If the opinion is to the effect that the Veteran's ischemic heart disease and diabetes did not cause or aggravate the Veteran's ED, the rationale provided must explain (with citation to factual data and medical literature) why such known risk factors for ED did not contribute to the Veteran's development of ED.  The examiner must include rationale with all opinions.

3.  The AOJ should arrange for an ophthalmologic examination of the Veteran to determine the nature and etiology of his cataracts.  The entire record should be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination and interview of the Veteran the examiner should opine (with citation to factual data) (a) whether or not the Veteran has cataracts and, (b) if so whether it is at least as likely as not (a 50 percent or higher probability) that they were caused or aggravated (the opinion must address aggravation) by his service connected diabetes mellitus.  If he is found to have cataracts that were neither caused nor aggravated by his diabetes, the examiner must explain why the diabetes did not contribute to cause the cataracts, and identify the more likely etiology for such pathology.

The examiner must include rationale with all opinions.

4.  The AOJ should arrange for a peripheral nerves examination of the Veteran to assess the severity of his bilateral carpal tunnel syndrome and bilateral diabetic neuropathy of the lower extremities.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  All pertinent findings (and related functional limitations should be described in detail).  The examiner must include rationale with all opinions.

5.  The AOJ should then review the record and readjudicate the claims remaining on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



			
	J. B. FREEMAN	KEITH W. ALLEN
	             Acting Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals


	                     ______________________________________________
	GEORGE R. SENYK  
	Veterans Law Judge
				Board of Veterans' Appeals




Department of Veterans Affairs


